In this appeal from a decision of the Appellate Tax Board (board), which sustained a determination of the State Tax Commission (commission), the taxpayer claims that because he was not a resident of the Commonwealth in 1967, he was not subject to income tax liability on the gain from the sale of certain securities. In sustaining the position of the commission, the board in effect ruled that the taxpayer was a resident of the Commonwealth at the time of the 1967 stock sale. The taxpayer argues that his requests for rulings that the evidence required a finding for him and against the commission should have been granted. The taxpayer did not request findings of fact and a report thereon from the board. Under G. L. c. 58A, § 13, as amended through St. 1969, c. 692, in the absence of such a request, a party is “deemed to have waived all rights of appeal to the supreme judicial court... as to whether a finding was warranted by the evidence.” Assessors of Lynn v. Zayre Corp. 364 Mass. 335, 338 (1973). Assessors of Needham v. E. J. Bleiler Equip. Co. Inc. 364 Mass. 834 (1974). The decision of the board must be affirmed because the taxpayer seeks to raise an issue which is foreclosed in the absence of a request for findings of fact and a report thereon. In any event, a review of the evidence before the board indicates that the board’s decision was warranted. The decision of the board is affirmed.

So ordered.